            Case 1:20-cv-03027-RMP                   ECF No. 35          filed 09/11/20     PageID.260 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                 FILED IN THE
                                                     Eastern District of Washington                    U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
    PRIMERICA LIFE INSURANCE COMPANY, a
             Tennessee corporation,
                             Plaintiff,                                                           Sep 11, 2020
                                v.                                   )
                                                                                                      SEAN F. MCAVOY, CLERK
SUNSHINE SHIRLEY; S.S., a minor; NAKUMA DEAN;                        )
          and JOHN A. HERNANDEZ,                                     )        Civil Action No. 1:20-CV-03027-RMP
                            Defendants.                              )
                   JOHN A. HERNANDEZ,                                )
                          Cross Claimant,
                                V.
            S.S., a minor, and NAKUMA DEAN,
                        Cross Defendants.
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Cross-Claimant John Hernandez’s Motion for Entry of Default Judgment Against Cross-Defendant Nakuma Dean (ECF
’
              No. 24) is GRANTED.
              Default Judgment is entered against Cross-Defendant Nakuma Dean on the cross-claim only.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               ROSANNA MALOUF PETERSON                                       on a motion for
      Entry of Default Judgment.


Date: 9/11/2020                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
